United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS               March 3, 2004

                           FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                           _____________________                       Clerk

                                No. 03-30567
                              Summary Calendar
                           _____________________

DEBORAH E. HARMON,
                                                    Plaintiff-Appellant,

                                   versus

SAINT GOBAIN CONTAINERS, L.L.C., formerly known as
Ball Foster Container Company, L.L.C.

                                                     Defendant-Appellee.

__________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 00-CV-1701
_________________________________________________________________

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Deborah Harmon filed a complaint alleging that her employer,

Saint Gobain Containers, Inc. (“SG”), discriminated against her in

violation of the Americans with Disabilities Act (“ADA”) and the

Louisiana Employment Discrimination Law.            Specifically, Harmon

argued that she was actually disabled and that SG discriminated

against   her   on   the   basis   of   such   disability,   and,     in   the

alternative, that she was not actually disabled, but that SG

regarded her as disabled in violation of federal and state law.

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
She also argued that SG unlawfully retaliated against her for her

complaints of its allegedly discriminatory treatment, in violation

of the ADA.

     The district court, finding no genuine issue of material fact,

granted summary judgment to SG on the discrimination claim, which

Harmon now appeals.1 Harmon also appeals three non-dispositive

motions relating to docket management and supervision of discovery.

     We find, for the reasons articulated by the district court,

that Harmon was not disabled as a matter of law and that SG did not

regard her as disabled under the ADA’s definition of that term.

See 42 U.S.C. § 12102(2) (West 2004); Sutton v. United Airlines,

Inc., 527 U.S. 471, 477-78 (1999).   We also find -- to the extent

this issue is not waived by Harmon’s scant briefing of it -- that

the district court did not abuse its ample discretion in ruling on

the non-dispositive motions.   See, e.g., Andrade v. Chojnacki, 338
F.3d 448, 454 (5th Cir. 2003).    Accordingly, the judgment of the

district court is

                                                         AFFIRMED.




     1
     The district court also found that Harmon failed to file an
administrative charge on her retaliation claim (which is necessary
to sustain a lawsuit in federal court), and thus dismissed that
claim. Harmon does not appeal this determination.

                                 2